The Mexico Fund, Inc. Monthly Summary Report March 2013 Prepared By: Impulsora del Fondo México, sc Investment Advisor to the Fund The information presented in this report has been derived from the sources indicated. Neither The Mexico Fund, Inc. nor its Adviser, Impulsora del Fondo México, S.C., has independently verified or confirmed the information presented herein. March 31, 2013 I. The Mexico Fund Data End ofMonth One Month Earlier One Year Earlier TotalNet Assets1 (million US$) NAV per share Closing price NYSE2 % Premium (Discount) 8.64% 0.69% (8.91%) Shares traded per month2 (composite figures) Outstanding shares3 Shares on Short Interest Position2 Note: Past performance is no guarantee of future results. II. Performance4 1 Month 3 Months 6 Months 1 Year Market price 13.95% 26.12% 41.30% 58.34% NAV per share 5.61% 9.35% 21.21% 32.14% Bolsa Index 3.49% 5.08% 12.42% 15.82% MSCI Mexico Index 3.69% 4.84% 11.62% 16.65% 2 Years 3 Years 5 Years 10 Years Market price 56.51% 94.80% 88.72% 839.42% NAV per share 30.27% 56.33% 39.79% 643.19% Bolsa Index 13.61% 32.81% 23.08% 551.83% MSCI Mexico Index 15.88% 36.68% 19.70% 457.10% III. The Mexican Stock Exchange End of Month One Month Earlier One Year Earlier Bolsa Index5 Daily avg. of million shares traded Valuation Ratios6: P/E P/BV EV/EBITDA Market capitalization (billion US$) 1Source: Impulsora del Fondo México, S.C. (Impulsora). Impulsora utilizes the spot exchange rate, provided by Bloomberg, to calculate the Fund's Net Asset Value per share (NAV). The NAV is published every business day on the Fund’s website www.themexicofund.com. 2Source: NYSE Euronext. Short interest position as of first fortnight of every month. 3 During March 2013 the Fund did not repurchase or issue any shares. 4 Sources: Lipper, Inc., Bloomberg and Impulsora del Fondo México, S.C. Periods ended on the last US business day of the date of this report. Performance figures for the Fund take into account the reinvestment of distributions; however, performance figures for the Bolsa Index and MSCI Mexico Index do not. 5Source: Mexican Stock Exchange 6Source: Impulsora del Fondo México, S.C. Figures represent the average obtained from a representative sample of companies listed on the Bolsa. P/E refers to Price/Earnings, P/BV refers to Price/Book Value and EV/EBITDA refers to Enterprise Value/Earnings Before Interests, Taxes, Depreciation and Amortization. 1 IV. The Mexican Economy. End of Month One Month Earlier One Year Earlier Treasury Bills7 One month 3.98% 4.19% 4.24% Six months 4.09% 4.25% 4.51% One year 4.22% 4.31% 4.63% Long-term Bonds Three years 4.44% 4.51% 4.99% Five years 4.63% 4.68% 5.29% Ten years N.A. 5.03% N.A. 20 years 5.69% N.A. N.A. 30 years 5.88% 6.10% 7.67% Currency Market8 Exchange Rate(Ps/US$) Ps. 12.3360 Ps. 12.7793 Ps. 12.8107 Inflation Rates on Previous Month Month Year to Date
